DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application, No. 16/671254, has claims 1-20 pending.

Priority / Filing Date
Applicant’s claim for priority of CN 201811294664.8 (filed on November 1, 2018) is acknowledged. The effective filing date of this application is November 1, 2018.

Abstract
The abstract of the disclosure is objected due to the use of implied language. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc… See MPEP § 608.01(b). 
Note that in the abstract, Applicant cites “Provided are a method and an apparatus for intelligent interaction, and the method includes…” on lines 1-2. This citation clearly provokes the use of implied language and repeats the title. Correction and/or revision are required (e.g., removal of the bolded text).
Drawings
The drawings received on November 1, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 15 May 2020, and 4 December 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a)-(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b) The claims must particularly point out and distinctly claim the invention.

Claims 2-10, 12, and 16-20 are rejected under 35 U.S.C. 112(a) since the specification fails to enable a person skilled in the art to implement the claimed subject matters.

Regarding independent claims 1, and 15, the “push information” limitation comprises at least one of a second query result or a first prompt information. If only (emphasis added) the second query result is included in the push information, then claims 2-10, 12, and 16-20  would fall out of context since they improperly rely on the “first prompt information” which is already excluded from the push information.  
Claims 2-10, 12, and 16-20 are also rejected under 35 U.S.C. 112(b) for being improperly dependent on claims 1, and 15 as described above and fails to particularly point out and distinctly claim the invention.

“Abstract Idea” Analysis
Claim 1 recites a method for intelligent interaction. The claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Further, the claimed elements can be integrated into a practical application per (step 2A, prong 2 of the analysis) (i.e., allowing a user to choose whether to acquire a second set of search results subsequent to an outputted set of search results). Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.
Claim 15 recites an apparatus for intelligent interaction wherein the apparatus comprises a processor and memory storing program codes to implement a method similar to claim 1. Since the processor and memory are implemented by hardware (per Figure 16), claim 15 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.


Claim 20 recites an intelligent device comprising a processor and memory storing instructions to implement a method similar to claim 1. Since the processor and memory are implemented by hardware (per Figure 16), claim 16 qualifies as eligible subject matters under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13, 15, and 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (Pub. No. US 2016/0342900, published on November 24, 2016; hereinafter Allen).

Regarding claims 1, 15, and 20, Allen clearly shows and discloses a method for intelligent interaction (Abstract); and an apparatus for intelligent interaction, comprising: a processor and a memory for storing program codes, which, when executed by the processor, cause the processor to implement the method; and an intelligent device, comprising: a processor, a memory, an audio device and a transceiver, wherein audio device is configured to acquire a voice signal, the memory is 25configured to store instructions, the transceiver is configured to communicate with other device, and the processor is configured to execute the instructions stored in the memory so that the intelligent device performs the method (Figures 1-2) wherein the method comprising: 
obtaining a query question of a user (As shown in FIG. 5, the operation starts with receiving an input question (step 510)., [0157]);  
5obtaining a first query result corresponding to the query question (The input question is processed by the QA pipeline to generate an answer (step 520), [0157]); and 
outputting push information corresponding to the query question after a first time period, wherein the push information comprises at least one of a second query result and first prompt information corresponding to the query question, wherein the first prompt information is to 10prompt an acquisition of the second query result corresponding to the query question (A determination is made as to whether the answer has significantly changed since either the original answer was generated or the most current version of the answer was generated, assuming a prior check was made resulting in a change to the answer (step 650). If there is a significant change in the answer to the question, as may be determined in a variety of ways by comparing the current answer to the previous answer as noted above, then an answer change notification is sent to the user with an option to update the reminder notification, cancel the reminder notification, or not make any change to the reminder notification (step 660), [0161]).
Regarding claim 11, Allen further discloses 30 before the outputting push information corresponding to the query question after a first time period, the method further comprises: 
performing an analysis and processing on the query question to obtain a type of the query question (The question and answer are analyzed to determine if they include any temporal characteristics (step 530). As discussed above, this may involve identifying explicitly specified temporal characteristics in the question/answer, concepts related to temporal characteristics, or the like. These determinations as to whether temporal characteristics are present may be based on identification of keywords, key phrases, concepts, or the like as discussed above, [0157]); and 
determining to output the push information corresponding to the query question 32431-044US according to the type of the query question (If there is a significant change in the answer to the question, as may be determined in a variety of ways by comparing the current answer to the previous answer as noted above, then an answer change notification is sent to the user with an option to update the reminder notification, cancel the reminder notification, or not make any change to the reminder notification (step 660), [0157]-[0161]).
Regarding claim 13, Allen further discloses the method is applied to an intelligent device, and the outputting push information corresponding to the query problem after a first time period comprises: outputting the push information by at least one of the following ways: 10sending the push information to a control device for controlling the intelligent device; or prompting the user by an indicator light of the intelligent device that the push information is received; or displaying the push information by a notification page on the intelligent device; or playing the push information by a voice (A determination is made as to whether the answer has significantly changed since either the original answer was generated or the most current version of the answer was generated, assuming a prior check was made resulting in a change to the answer (step 650). If there is a significant change in the answer to the question, as may be determined in a variety of ways by comparing the current answer to the previous answer as noted above, then an answer change notification is sent to the user with an option to update the reminder notification, cancel the reminder notification, or not make any change to the reminder notification (step 660), [0161]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 10, and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Allen in view of Jung et al. (Pub. No. US 2018/0046702, published on February 15, 2018; hereinafter Jung).
	
Regarding claims 2, and 16, Jung then discloses: 
outputting second prompt information, wherein the second prompt information is to prompt whether to output the push information when the second query result corresponding to the query question is obtained (As a result of the second search operation, if there is an updated substance in comparison with the first search result data, as shown in FIG. 10 (b), the digital TV may notify it on a screen to be identifiable by a user, [0198]);  
15receiving selection information input by the user according to the second prompt information (Figure 10 (b) shows a prompt whether or not to output the updated search result); and 
determining whether to output the push information according to the selection information (Figures 10(b)-(c) show clicking on “Go to view” or “Cancel” would output the updated search result or not).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Jung with the teachings of Allen for the purpose of providing users with updated search results matching saved queries by continuously refreshing a result set based on a predetermined time period and query criteria. 
Regarding claims 3, and 17, Jung further discloses the determining whether to output the push 20information according to the selection information comprises: 
determining to output the push information when the selection information is positive information; and determining not to output the push information when the selection information is negative information (Figures 10(b)-(c) show clicking on “Go to view” or “Cancel” would output the updated search result or not).  
Regarding claim 6, Jung then discloses the second prompt information is output when outputting the first query result corresponding to the query question (Figure 10(b) shows the prompt is outputted when the first query result was outputted).  


Regarding claim 10, Alllen further discloses before the outputting second prompt 25information, the method further comprises: 
performing an analysis and processing on the query question to obtain a type of the query question (The question and answer are analyzed to determine if they include any temporal characteristics (step 530). As discussed above, this may involve identifying explicitly specified temporal characteristics in the question/answer, concepts related to temporal characteristics, or the like. These determinations as to whether temporal characteristics are present may be based on identification of keywords, key phrases, concepts, or the like as discussed above, [0157]); and 
determining to output the second prompt information according to the type of the query question (If there is a significant change in the answer to the question, as may be determined in a variety of ways by comparing the current answer to the previous answer as noted above, then an answer change notification is sent to the user with an option to update the reminder notification, cancel the reminder notification, or not make any change to the reminder notification (step 660), [0157]-[0161]).  
Claims 4-5, 8-9, and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Allen in view of Jung in view of Kogan et al. (Pub. No. US 2018/0060029, published on March 1, 2018; hereinafter Kogan).

Regarding claims 4, and 18, Allen then discloses 25 before the outputting second prompt information, the method comprises: 
receiving evaluation information of the user on the first query result; performing an analysis on the evaluation information; and determining to output the second prompt information when the evaluation information 30indicates that the user is not satisfied with the first query result (despite that the digital TV provides the search result data as a result of the first search operation, as shown in FIG. 10 (a), a content desired by a user may not exist. This can be determined by the digital TV from a user's search service end request, a new search word data input, a case of watching a content selected from a first search result data less than a predetermined time, and the like, [0195]).  
Kogan then discloses the analysis being an emotional analysis on the evaluation information of the user on the first query result (A given parameter may define an attribute and how to influence search results having that attribute. The system may determine how to influence search results having that attribute based on the sentiment expressed for that attribute in the further textual input. For instance, "never" may be mapped to suppressing search results having that attribute, "don't like" may be mapped to demoting to a first degree search results having that attribute, "really don't like" may be mapped to demoting to a greater second degree search results having that attribute, "more like" may be mapped to promoting to a first degree search results having that attribute, etc., [0118]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Kogan with the teachings of Allen, as modified by Jung, for the purpose of facilitating continuously refined interaction of questions and answers associated with interest of a user based on feedback provided by the user to the provided answers.

Regarding claims 5, and 19, Kogan further discloses before the outputting second prompt information, the method further comprises:  31431-044US 
receiving evaluation information of the user on the first query result; performing an emotional analysis on the evaluation information; and determining to output the second prompt information when the evaluation information indicates that the user is satisfied with the first query result, wherein the second query result is 5a query result of a related question of the query question (A given parameter may define an attribute and how to influence search results having that attribute. The system may determine how to influence search results having that attribute based on the sentiment expressed for that attribute in the further textual input. For instance, "never" may be mapped to suppressing search results having that attribute, "don't like" may be mapped to demoting to a first degree search results having that attribute, "really don't like" may be mapped to demoting to a greater second degree search results having that attribute, "more like" may be mapped to promoting to a first degree search results having that attribute, etc., [0118]).  
Regarding claim 8, Allen then discloses acquisition time of the second query result 15is a determinable time, and the second prompt information further comprises acquisition time of the second query result (The reminder notification preferably includes an indication of the original question submitted by the user, the answer to the question, and optionally a user selectable option to postpone the reminder notification to a later time. In some illustrative embodiments, if the answer has been updated since the question was originally submitted and answered, a history of changes to the answer may be provided in the reminder notification along with timestamp information associated with the original answer and each subsequent change to the answer, [0140]).  
Regarding claim 9, Kogan further discloses before the receiving evaluation information of the user on the first query result, the method further comprises: 
determining that the first query result comprises at least one answer corresponding to the 20query question (Figure 3); the receiving evaluation information of the user on the first query result comprises: receiving evaluation information of the user on the answer comprised in the first query result (A given parameter may define an attribute and how to influence search results having that attribute. The system may determine how to influence search results having that attribute based on the sentiment expressed for that attribute in the further textual input. For instance, "never" may be mapped to suppressing search results having that attribute, "don't like" may be mapped to demoting to a first degree search results having that attribute, "really don't like" may be mapped to demoting to a greater second degree search results having that attribute, "more like" may be mapped to promoting to a first degree search results having that attribute, etc., [0118]).  
Claims 7, and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Allen in view of Jung in view of Yu et al. (Pub. No. US 2018/0285752, filed on March 30, 2018; hereinafter Yu).

Regarding claim 7, Yu then discloses 15 before the outputting the first query result corresponding to the query question, the method further comprises: 10predicting whether the user is satisfied with the first query result; and determining to output the second prompt information when it is predicted that the user is satisfied with the first query result, wherein the second query result is a query result of a related question of the query question (deciding first information to be provided to the user in relation to the category, select a first query for confirming whether to provide the first information to the user from first queries included in the category among the queries stored in the memory, output the first query though the information output module, collect a first reaction of the user to the first query through at least one of the microphone and the camera, and determine a condition for deciding whether to provide the first information to the user, based on a result obtained by comparing an analysis result of the first reaction with the second data stored in the memory, and output a second query through the information output module to receive a definite answer for provision of the first information from the user if the condition is satisfied, collect a second reaction of the user to the second query through at least one of the microphone and the camera, and decide whether to provide the first information to the user, based on a result obtained by comparing an analysis result of the second reaction with the second data, [0055]-[0061], [0067]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Yu with the teachings of Allen, as modified by Jung, for the purpose of refining search results based on user intent and matching attributes of the newly acquired search results to the user intent. 
Regarding claim 12, Yu then discloses wherein before the performing an analysis and processing on the query question, the method further comprises: determining that the first query result does not comprise the answer corresponding to the 5query question (The user's intent may include an affirmative, negative, or undecided intent. For example, when the control module 130 makes a query to the user, the control module 130 may determine that the user has an affirmative intent for the query, in the case where an affirmative word (e.g., "yes") is included in the user's speech. Furthermore, the control module 130 may determine that the user has a negative intent for the query, in the case where a negative word (e.g., "no") is included in the user's speech, [0055]-[0061]).
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Allen in view of Bharat et al. (Pub. No. US 2005/0165743, published on July 28, 2005; hereinafter Bharat).

Regarding claim 14, Bharat then discloses 15 the playing the push information by a voice comprises: playing the push information by the voice, when it is detected that the user uses the intelligent device to make a query for other question again, and does not obtain an answer to the other question or the user is satisfied with the answer to the other question; 20or, playing the push information when a preset time of the user is reached (The notification from server 120 may include the actual news updates (e.g., an e-mail may include a summary of an updated news story), or the notification may only include a brief textual or oral notification that the user can access their personal news document to retrieve the updated news content, [0038]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Bharat with the teachings of Allen for the purpose of providing users with updated search results matching saved queries by continuously refreshing a result set based on a predetermined time period and query criteria. 

Relevant Prior Art
The following references are deemed relevant to the claims:
Coyle et al. (Pat. No. US 9,483,535) teaches prompts may perform a variety of functions, such as notifying a user that document families are missing from search results and/or notifying a user that search results have been updated with new documents. Furthermore, prompts may be interactive, such as by allowing a user to indicate (e.g., by checking a box, clicking a button, etc.) that the user wishes to include one or more document families within the search results, refresh search results, and/or perform any other action related to performing a document search. 
Haugen et al. (Pat. No. US 9,904,703) teaches a user may specify topics of interest and prompt the search system to provide corresponding topical search links on, for example, the user's profile page. The search system may update the respective search results pages (for example, at predetermined intervals) and provide an indication when new search results have been identified or retrieved. New search results may correspond to search results that have been received since the search results pages were last updated.




Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           

/SON T HOANG/Primary Examiner, Art Unit 2169       
November 4, 2021